DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 05/17/2022, in response to claims 1-4 and 10 rejection from the non-final office action (02/03/2022), by amending claim 1 and cancelling claims 2-4 is entered and will be addressed below.

Election/Restrictions
Claims 5-9 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II and Species B-C, there being no allowable generic or linking claim.

Claim Interpretations
The newly amended claim 1 requires numerous average and standard deviation with the 9 areas of the effective part, however, the boundary between the effective part and the outer frame part was not defined “an effective part including openings; and 
an outer frame part surrounding the effective part”, therefore, the effective part may include non-opening part or the outer frame part may include opening too. 
The following four illustrations demonstrate this broad interpretation of boundary:


    PNG
    media_image1.png
    40
    380
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Effective
part)][AltContent: textbox (Outer 
frame 
part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]






    PNG
    media_image3.png
    540
    444
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Effective
part)][AltContent: arrow][AltContent: textbox (Outer 
frame 
part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]









    PNG
    media_image3.png
    540
    444
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Effective
part)][AltContent: textbox (Outer 
frame 
part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]







    PNG
    media_image3.png
    540
    444
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Effective
part)][AltContent: textbox (Outer 
frame 
part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]








Note the last illustrate the boundary is purposely showing different distances between the boundary and the nearest holes.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim 1 defined the measurement points of the 81 points, each from trisecting a bigger area. This seems to be a regular or uniform pattern of 81 points. However, it is not clear when or if the points coincide with a mask hole/opening, how is the average and standard deviation are calculated. 

Claim 1 will be examined inclusive zero thickness if hole coincide with a measurement point or take the one of the nearer wall thickness of the hole.

Dependent claim 10 is also rejected under USC 112(b) at least due to dependency to rejected claim 1.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuwahara et al. (US 20050123676, from IDS, hereafter ‘676).
‘676 teaches all limitations of:
Claim 1: Mask And Method For Manufacturing The Same, Method For Manufacturing Display, Method For Manufacturing Organic Electroluminescent Display, Organic Electroluminescent Device (title, the claimed “A deposition mask comprising”):
 In the example shown in FIG. 7, the film thickness is the largest at a circular film pattern 30F at the center. The thickness of an annular film pattern 30G surrounding the film pattern 30F is smaller than that of the film pattern 30F, and the thickness of a film pattern 30H surrounding the film pattern 30G is smaller than that of the film pattern 30G ([0069], last two sentences, the claimed “an effective part including openings; and an outer frame part surrounding the effective part; wherein the effective part includes an outer peripheral area that is adjacent to the outer frame part, and a central area that is surrounded by the outer peripheral area and that has a thickness larger than a thickness of the outer peripheral area”, See illustration below, note other figures also read into claim 1),
	illustration below also shows the claimed “wherein the effective part includes 9 areas which are obtained by virtually trisecting the effective part respectively along a first direction and a second direction orthogonal to the first direction, with 8 areas out of the 9 areas adjacent to the outer frame part constituting the outer peripheral area, and the remaining 1 area out of 9 areas constituting the central area”
In the example shown in FIG. 7, the film thickness is the largest at a circular film pattern 30F at the center. The thickness of an annular film pattern 30G surrounding the film pattern 30F is smaller than that of the film pattern 30F, and the thickness of a film pattern 30H surrounding the film pattern 30G is smaller than that of the film pattern 30G ([0069], last two sentences, see illustration below for one way of defining the boundary between the effect part and the outer frame part, it would have, or obvious to have, the claimed “wherein when an average value of the thicknesses of the outer peripheral area is represented as T1, a standard deviation of the thicknesses of the outer peripheral area is represented as σ1, and an average value of the thicknesses of the central area is represented as T2, the following relational expressions are satisfied: T1<T2; and 3σ1<T2/2, wherein the average value T1 and the standard deviation σ1 of the thicknesses of the outer peripheral area are calculated based on thicknesses at 72 locations in the Page 2 of 8outer peripheral area, and the thicknesses at the 72 locations are obtained by measuring thicknesses at 9 locations in each of the 8 areas constituting the outer peripheral area; the average value T2 of the thickness of the central area is calculated by measuring the thicknesses at 9 locations in the remaining 1 area constituting the central area; and wherein 81 locations including the 72 locations in the outer peripheral area and the 9 locations in the central area are distributed at a predetermined pitch in the effective part”).


    PNG
    media_image5.png
    526
    465
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Effective
part)][AltContent: arrow][AltContent: textbox (Outer 
frame 
part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]








Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hong et al. (US 20140033974, hereafter ‘974).
‘974 teaches all limitations of:
Claim 1: MASK FOR DEPOSITION AND METHOD FOR ALIGNING THE SAME (the claimed “a deposition mask comprising”):
In reference to FIGS. 1 and 2, a mask 100 for deposition … is configured to include a mask member 105 and an unevenness region 130 ([0038], by certain boundary division between the effective part and the outer frame part, the latter including the recess of the region 130, it would have had the claimed “an effective part including openings; and an outer frame part surrounding the effective part; wherein the effective part includes an outer peripheral area that is adjacent to the outer frame part, and a central area that is surrounded by the outer peripheral area and that has a thickness larger than a thickness of the outer peripheral area, wherein the effective part includes 9 areas which are obtained by virtually trisecting the effective part respectively along a first direction and a second direction orthogonal to the first direction, with 8 areas out of the 9 areas adjacent to the outer frame part constituting the outer peripheral area, and the remaining 1 area out of 9 areas constituting the central area; wherein when an average value of the thicknesses of the outer peripheral area is represented as T1, a standard deviation of the thicknesses of the outer peripheral area is represented as σ1, and an average value of the thicknesses of the central area is represented as T2, the following relational expressions are satisfied: T1<T2; and 3σ1<T2/2, wherein the average value T1 and the standard deviation σ1 of the thicknesses of the outer peripheral area are calculated based on thicknesses at 72 locations in the Page 2 of 8outer peripheral area, and the thicknesses at the 72 locations are obtained by measuring thicknesses at 9 locations in each of the 8 areas constituting the outer peripheral area; the average value T2 of the thickness of the central area is calculated by measuring the thicknesses at 9 locations in the remaining 1 area constituting the central area; and wherein 81 locations including the 72 locations in the outer peripheral area and the 9 locations in the central area are distributed at a predetermined pitch in the effective part“).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘676, in view of IKENAGA et al. (US 20160208392, hereafter ‘392).
‘676 does not teach the limitations of:
Claim 10: wherein: the deposition mask comprises a plurality of the effective parts arranged side by side along a first direction; and 
a thickness of the central area of one of the effective parts, the one being closest to an end of the deposition mask in the first direction, is larger than a thickness of the central area of one other effective part being closest to a center of the deposition mask in the first direction.

‘392 is analogous art in the field of METAL PLATE, METHOD OF MANUFACTURING METAL PLATE, AND METHOD OF MANUFACTURING MASK BY USE OF METAL PLATE (title), A known method of forming pixels of an organic EL display device is a method which uses a deposition mask including through-holes that are arranged in a desired pattern, and forms pixels in the desired pattern ([0005]).
’392 teaches that the effective areas 22 of the deposition masks 20 are arranged in line, at predetermined intervals therebetween, along one direction in parallel with a longitudinal direction of the deposition mask 20 (Fig. 1, [0092]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have openings 20A of ‘676 into pattern of effective areas 22 of ‘392, for its suitability for OLED deposition with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Depending on the locations of the boundary, a thickness of the central effective region of the end effective part may be smaller than a thickness of the central effective region of a more central effective part (note the mask does not have uniform thickness, see Fig. 8 of ‘676).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘974, in view of IKENAGA et al. (US 20160208392, hereafter ‘392).
‘974 does not teach the limitations of:
Claim 10: wherein: the deposition mask comprises a plurality of the effective parts arranged side by side along a first direction; and 
a thickness of the central area of one of the effective parts, the one being closest to an end of the deposition mask in the first direction, is larger than a thickness of the central area of one other effective part being closest to a center of the deposition mask in the first direction.

‘392 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the mask arrangement 20A of ‘676 as the mask 100 of ‘974, for its suitability for OLED deposition with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Depending on the locations of the measurement, a thickness of the central effective region of the end effective part may be smaller than a thickness of the central effective region of a more central effective part.
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
In regarding to claim interpretations, Applicants argue that the Specification does not require symmetric arrangement, see item 1 of page 6.
The examiner agrees there is no such requirement. However, detail analysis of the claim shows many issue as the clarity of the claim, as the claim is a mathematical relationship of thickness and standard variation of 81 points, a very rigid and unambiguous definition of the claim needs to be set up to satisfy numerous hole/openings arrangement, symmetrical or not. 
In regarding to 35 USC 112(b) rejection, see item 2 of page 6, Applicants’ amendment overcomes the previous issue. However, as a result of the amendment, the examiner found another issue.
In regarding to art rejection, the examiner considers based on the various definitions of the boundary between the effective part and the outer frame part, many different mask configurations can read into the current claim, as shown above.
Note in the illustration 4 above, the examiner purposely shows different distance between the boundary with the nearest holes. Such minor change of the boundary may be critical to whether a prior art reads into the claim or not.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5415753 is cited for mask/aperture plate 30 thicker at the center (Fig. 4). WO 2015146544 is cited for mask with various distribution of thickness (see various Figures).
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716